SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofNovember 2015 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x CRESUD S.A.C.I.F.y A. (THE “COMPANY”) REPORT ON FORM 6-K By letter datedNovember 30, 2015 theCompany reported the summary of the resolutions adopted by the AdjounedShareholders' Meetingheld onNovember 26, 2015: 3.Reinstatement of the “Legal Reserve” account. Treatment of allocation of the “Additional Paid-In Capital” account. Consideration of Reclassification of Reserves. 4. Consideration of net income for the fiscal year ended June 30, 2015 for $114,009 thousand. Consideration of payment of a cash dividend for up to $88,100 thousand. It was approved by the majority of votes (i) not to pay the dividend mentioned in the order of business previously published and (ii) not to distribute all or part of the additional paid-in capital account as permitted by regulations. All this under the effects generated by the ruling of the Court of Tel Aviv, timely informed, in the investment results of our controlled subsidiary IRSA Inversiones y Representaciones Sociedad Anónima ( " IRSA " ) in IDB Development Corporation Ltd. , which was reflected in IRSA's results for the first quarter, highlighting that as aforementioned ruling is subject to revision, the board might call a shareholders’ meeting again in the future. 5.Consideration of allocation of treasury shares. Delegation of powers. It was approved by a majority vote that thetreasury shares acquired during the year ended June 30, 2015,will bemaintained for a further period and the decision ontheir availability will bedeicded at the next meeting. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria November30, 2015 By: /s/Saúl Zang Saúl Zang Responsible for the Relationship with the Markets
